Citation Nr: 1635126	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a service connection claim for gout.  

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 

4. Entitlement to an effective date earlier than April 30, 2012 for the grant of service connection for hypertension. 

5. Entitlement to a rating in excess of 20 percent for hypertension, to include separate compensable evaluations for headaches and blurry vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 (gout) and June 2013 (bilateral hearing loss, sleep apnea, hypertension claims) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.   

On his April 2014 Appeal to the Board of Veterans' Appeals  (VA Form 9), the Veteran requested a videoconference hearing before the Board and such hearing was scheduled; however he failed to report for the hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

The issues of entitlement to service connection for gout, bilateral hearing loss, sleep apnea, an effective date earlier than April 30, 2012 for the grant of service connection for hypertension, and a rating in excess of 20 percent for hypertension, to include entitlement to separate compensable evaluations for headaches and blurry vision and to a total disability rating based on unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the Veteran's service connection claim for gout.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2.  The evidence added to the record since the February 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gout.


CONCLUSIONS OF LAW

1. The February 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for gout, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for gout.  38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 2007 rating decision, the RO denied service connection for gout because there was no evidence showing that the Veteran had gout related to military service.  Service medical records did not show diagnosis of or treatment for gout and there were no post-service medical records.  The Veteran did not appeal the decision, and new and material evidence was not submitted within a year of the notification of the February 2007 decision.  Therefore, it became final.  

The Veteran filed a claim to reopen in December 2009.  In an April 2010 rating decision, the RO declined to reopen the Veteran's service connection claim for gout on the basis that there was no evidence that the Veteran was diagnosed with gout in service or within one year of discharge and there was no evidence of current treatment or findings related to gout.  

The Veteran reported in an April 2012 VA Form 21-4138 that he did not receive any correspondence related to his 2009 claim and had only recently been made aware by VA personnel that his 2009 claim had been "closed."  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 21, 274 (1994).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  The Board acknowledges that previously, and subsequently, to November 2009 the Veteran had provided a P.O. Box that ended in a "2" in typewritten forms; however, the April 2010 notification letter was sent to the same address except the last digit in his P.O. Box appears to be a "5."  The P.O. Box with the "5" was apparently provided by the Veteran in a handwritten VA Form 21-4138 dated in November 2009.  

However, the record indicates that the January 2010 VCAA letter was sent to the P.O. Box with the "5" but was then resent to the P.O. Box that ended in a "2" in February 2010, prior to the issuance of the April 2010 notification letter.  While the April 2010 letter was not returned as undeliverable, it appears that VA knew that the address to which is was sent (to the P.O. Box with the "5") was incorrect, and, further, knew the correct address (the P.O. Box that ended in a "2") well before the April 2010 letter was sent.  For these reasons, the Board finds that the April 2010 notice was improper and the current appeal was initiated in December 2009. 

Since the February 2007 rating decision, the Veteran has submitted VA treatment records showing a diagnosis of gout.  See November 2012 submission.  The Veteran also submitted a July 2013 notice of disagreement indicating that his job description in service involved heavy lifting and that he had numbness and pain between the knee and ankle during service.  The Veteran contends that the in-service pain was the beginning stages of gout.  The record contains a July 2013 buddy statement from L.L., who stated that the Veteran's job duties in service required heavy lifting and that the Veteran often complained of pain in the foot, legs, knee, back and shoulders.  

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's lay statements suggest that his gout symptoms began in service and are due to his heavy lifting in service. Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for gout has been received, to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He attributes his hearing loss to in-service acoustic trauma.  The Veteran underwent a VA examination in February 2013, which showed hearing loss for VA compensation purposes.  The examiner opined that the Veteran's hearing loss was less likely than not related to service. In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss in service.  

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion, which is not premised solely on normal hearing in service, is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.

The Veteran should also be afforded VA examinations for his remaining service connection claims.  Post-service treatment records establish that the Veteran has gout.  The Veteran contends that his gout is related to heavy lifting in service.  He also claims that symptoms of gout, particularly leg numbness and pain began in service.  A December 1981 service treatment record shows complaints of numbness to the lower left leg area in between the knee and ankle.  As the Veteran's lay statements suggest that the Veteran's gout began in service and is related to heavy lifting in service, VA is required to provide the Veteran with a VA examination and medical opinion addressing the etiology of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Likewise, the Veteran should be afforded a VA examination for his sleep apnea.  Post-service treatment records show a diagnosis of sleep apnea.  The Veteran contends that symptoms of sleep apnea, specifically snoring, began in service.  A July 2103 statement from L.L., a fellow service member, indicates that the Veteran snored loudly while sleeping in service.  In addition, the Veteran claims that his sleep apnea is secondary to his service-connected hypertension.  To support his claim, the Veteran has submitted an article linking sleep apnea to hypertension. Therefore, an examination and opinion should be obtained to determine the etiology of the Veteran's sleep apnea and whether the Veteran's current condition is related to his claimed symptoms in service and service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

The February 2013 VA examination report noted that the Veteran had "frequent headaches" and blurry vision related to his hypertension.  VA examinations to assess the severity of these symptoms should be provided and the RO should address the question of separate ratings for these symptoms.

In a July 2013 notice of disagreement (NOD), the Veteran disagreed with the effective date assigned for his service-connected hypertension.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim. Under this circumstance, the Board must remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Since the record is being returned, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions, including headaches and blurry vision.  After obtaining any necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Please return the Veteran's claims file to the examiner who conducted the Veteran's VA audiometric examination in February 2013, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service, and that the examiner's rationale cannot be premised solely on the fact that the Veteran did not show hearing loss in service.

A complete rationale should be provided for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Please schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's gout and sleep apnea.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address the following: 

(a) whether it at least as likely as not (50 percent or more likelihood) that the Veteran's gout is related to service, including any findings or complaints reflected in the Veteran's service medical records.  In providing an opinion, the examiner should also address the Veteran's assertions regarding heavy lifting in service.  

(b) whether it at least as likely as not (50 percent or more likelihood) that the Veteran's sleep apnea is related to service.  The requested opinion should take into consideration all relevant medical evidence, including the Veteran's own assertions of in-service snoring. 

(c) If the answer to (b) is no, address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected hypertension.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's sleep apnea before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

4. Then, please obtain an appropriate examination with a medical opinion to:

a. assess the nature and severity of the Veteran's frequent headaches and blurry vision associated with his hypertension; and
b. provide a medical opinion regarding the functional effect that the Veteran's headaches and blurry vision have on his daily activities in light of the February 2013 examiner's opinion that the Veteran could not put in a full day of  work due to his frequent headaches.  

The claims folder and copies of all pertinent records should be made available to the opinion provider for review.  

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Issue the Veteran a statement of the case (SOC) with respect to the claim of entitlement to an effective date earlier than April 30, 2012 for the grant of service connection for hypertension.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate.

6. Thereafter, readjudicate the claims, to include consideration of separate compensable evaluation(s) for headaches and blurry vision due to service-connected hypertension.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


